DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen et al. (US Patent No. 8,682,425 B2).

	Regarding claim 1, Larsen et al. discloses a device for measuring bio-conductance comprising: 
an actuator (24) having an output shaft (see Figures 3 and 5-6 and col. 3, lines 25-59); 
an electrode tip (“interchangeable probe tips”, which are mounted in receptacle opening 30 – see Figures 5-6 and col. 3, lines 25-28); 

the mechanical linkage comprising a resilient member (34) biased against the electrode tip (see Figures 3 and 5-6 and col. 3, lines 43-49); 
wherein the resilient member exerts a variable force on the electrode tip responsive to a position of the output shaft (see col. 9, lines 13-26 and lines 47-56).
Regarding claim 2, Larsen et al. discloses a force sensor (54) in communication with the electrode tip (see Figures 3 and 5-6 and col. 3, line 60-col. 4, line 2 and col. 9, lines 47-56).
Regarding claim 3, Larsen et al. discloses the force sensor comprises a sensor pad interposed in the mechanical linkage between the electrode tip and the output shaft (see Figures 3 and 5-6 and col. 3, line 60-col. 4, line 2).
Regarding claim 4, Larsen et al. discloses the force sensor comprises one of a force sensitive resistor or a force sensitive capacitor or a force sensitive load cell (see col. 3, line 60-col. 4, line 2).
Regarding claim 5, Larsen et al. discloses the resilient member is one of a spring, a coil spring, and a deformable material (see col. 3, lines 43-49).
Regarding claim 6, Larsen et al. discloses the actuator is a linear actuator (see Figures 3 and 5-6 and col. 3, lines 25-59).
Regarding claim 8, Larsen et al. discloses the mechanical linkage is responsive to movement of the output shaft of the actuator to control a force applied at the electrode tip (see Figures 3 and 5-6 and col. 9, lines 47-56).  

wherein the resilient member is disposed within the hollow cylindrical tube (see Figure 6 and col. 3, lines 43-49);
wherein the output shaft of the actuator is connected to the closed end of the hollow cylindrical tube (see Figure 6).
Regarding claim 10, Larsen et al. discloses the mechanical linkage further comprises a control shaft and a pin (40) (see Figures 5 and 6); 
wherein the control shaft is interposed between the electrode tip and the resilient member (see Figures 5-6); 
wherein the control shaft comprises a rotation control groove (38) (see Figures 5 and 6 and col. 3, lines 38-42); 
wherein the pin connects the control shaft and the hollow cylindrical tube (see Figures 5-6); 
wherein the pin extends through a bore in a sidewall of the hollow cylindrical tube and the rotation control groove of the control shaft (see Figures 5-6).
 Regarding claim 13, Larsen et al. discloses a system for measuring bio-conductance comprising: 
an actuator (24) having an output shaft (see Figures 3 and 5-6 and col. 3, lines 25-59); 
an electrode tip (“interchangeable probe tips”, which are mounted in receptacle opening 30 – see Figures 5-6 and col. 3, lines 25-28); 

a processor (13, 17) and a memory, the memory having computer-executable instructions stored therein that, when executed, cause the processor to vary a position of the output shaft of the actuator responsive to conductance data obtained from the electrode tip to thereby vary a compression of the resilient member and a force applied by the resilient member to the electrode tip (see col. 4, line 37-col. 5, line 44 and col. 9, lines13-26 and 47-56).  
Regarding claim 14, Larsen et al. discloses a force sensor (54) in communication with the electrode tip and the processor, wherein the force sensor provides force data to the processor regarding the force applied to the electrode tip (see Figures 3 and 5-6 and col. 3, line 60-col. 4, line 2 and col. 9, lines 47-56).
Regarding claim 15, Larsen et al. discloses the force sensor comprises a pad interposed between the electrode tip and the output shaft (see Figures 3 and 5-6 and col. 3, line 60-col. 4, line 2).
Regarding claim 16, Larsen et al. discloses the force sensor comprises a force sensitive resistor or a force sensitive capacitor or a force sensitive load cell (see col. 3, line 60-col. 4, line 2).
Regarding claim 17, Larsen et al. discloses the actuator is a linear actuator (see Figures 3 and 5-6 and col. 3, lines 25-59).

wherein the resilient member is disposed within the hollow cylindrical tube (see Figure 6 and col. 3, lines 43-49);
wherein the output shaft of the actuator is connected to the closed end of the hollow cylindrical tube (see Figure 6).
Regarding claim 19, Larsen et al. discloses the mechanical linkage further comprises a control shaft and a pin (40) (see Figures 5 and 6); 
wherein the control shaft is interposed between the electrode tip and the resilient member (see Figures 5-6); 
wherein the control shaft comprises a rotation control groove (38) (see Figures 5 and 6 and col. 3, lines 38-42); 
wherein the pin connects the control shaft and the hollow cylindrical tube (see Figures 5-6); 
wherein the pin extends through a bore in a sidewall of the hollow cylindrical tube and the rotation control groove of the control shaft (see Figures 5-6).
Regarding claim 20, Larsen et al. discloses a method of measuring conductance of an object comprising: providing a probe device having (i) an actuator (28) having an output shaft (see Figures 3 and 5-6 and col. 3, lines 25-59), (ii) an electrode tip (“interchangeable probe tips”, which are mounted in receptacle opening 30 – see Figures 5-6 and col. 3, lines 25-28), and (iii) a mechanical linkage interconnecting the output shaft and the electrode tip, the mechanical linkage comprising a resilient member 
placing the electrode tip of the probe device against the object (see col. 9, lines 13-26 and lines 47-56); and 
controlling the force the resilient member exerts against the electrode tip by signaling the actuator to vary a position of the output shaft (see col. 9, lines 13-26 and lines 47-64).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al., further in view of Horne et al. (US Patent No. 7,536,220 B2).

Regarding claim 7, it is noted Larsen et al. does not specifically teach a hood, wherein the electrode tip is operable between a retracted position and an extended position with respect to the hood. However, Horne et al. teaches a hood (40), wherein the electrode tip (42) is operable between a retracted position and an extended position with respect to the hood (see Figures 5A-C and col. 5, line 40-col. 6, line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Larsen et al. to include a hood, wherein the electrode tip is operable between a retracted position and an extended position with respect to the hood, as disclosed in Horne et al., so as to allow the tip to independently slide through the hood such that pressure applied to the hood does not influence the conductance measurement/pressure at the tip (see Horne et al.: col. 5, lines 48-50 and col. 6, lines 1-9).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al.

Regarding claim 11, Larsen et al. discloses a force sensor (54) having a sensing pad (see Figures 3 and 5-6 and col. 3, line 60-col. 4, line 2). Larsen et al. teaches the sensing pad of the force sensor is interposed on the back most surface of plug (36) of the actuator/control shaft rather than “the sensing pad of the force sensor is interposed In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Shifting the position of the force sensor/sensing pad would not modify the operation of the device, as it would still measure the force transmitted from the tip when the tip is pressed against the skin of the patient.
Regarding claim 12, Larsen et al. teaches a force sensor backer (see Figures 5-6); 
the force sensor backer having a top surface and a plug (36) extending rearwardly from the top surface (see Figures 5-6 and col. 3, lines 50-59); 
wherein the force sensor backer is disposed within the hollow cylindrical tube (see Figure 6 and col. 3, lines 50-59); 
wherein the resilient member comprises an inner passage (see Figure 6);
wherein the plug of the force sensor backer extends into the inner passage of the resilient member (see Figure 6 and col. 3, lines 43-59).
 Larsen et al. teaches the sensing pad of the force sensor is interposed on the back most surface of plug (36) of the actuator/control shaft rather than “the sensing pad of the force sensor is disposed between the control shaft and the top surface of the force sensor backer” as claimed. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the force sensor/sensing pad between the control shaft and the top surface of the force In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Shifting the position of the force sensor/sensing pad would not modify the operation of the device, as it would still measure the force transmitted from the tip when the tip is pressed against the skin of the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791